******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
              IN RE MATTHEW P. ET AL.*
                     (AC 36562)
                  Lavine, Prescott and Lavery, Js.
     Argued September 22—officially released October 28, 2014**

   (Appeal from Superior Court, judicial district of
  Middlesex, Child Protection Session, Hon. Thayer
Baldwin, Jr., judge trial referee [mistrial]; Hon. Barbara
     M. Quinn, judge trial referee [judgments].)
 David J. Reich, for the appellant (respondent
mother).
  Jessica Gauvin, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
                         Opinion

   LAVERY, J. The respondent mother,1 Charlene C.,
appeals from the judgments of the trial court rendered
in favor of the petitioner, the Commissioner of Children
and Families, terminating her parental rights as to her
two children, M and P. On appeal, the respondent claims
that the court’s denial of her motion for a continuance
constituted a violation of due process. We affirm the
judgments of the court.
  The following facts and procedural history, as found
by the court, are relevant to this appeal. The respondent
has struggled with substance abuse and mental illness
since her early adolescence.2 In June 2009, M was born
to the respondent and Matthew P. In January, 2010,
the Department of Children and Families (department)
invoked a ninety-six hour administrative hold on behalf
of M, removing him from the respondent’s care for
the first time. At that time, the respondent had been
exhibiting out-of-control behaviors and was transported
to the emergency room to receive medical treatment
for being under the influence of narcotics. An ex parte
order of temporary custody was subsequently granted.
This order was sustained on January 29, 2010. On May
11, 2010, M was adjudicated neglected and committed
to the care and custody of the petitioner.
   Due to the respondent’s progress with regard to her
treatment and sobriety, the court granted the petition-
er’s motion to revoke the commitment of M on Septem-
ber 1, 2010. The court also entered an order of protective
supervision for a period of six months. In November,
2010, P was born to the respondent and Paul A. Subse-
quently, the court granted the petitioner’s motion to
extend protective supervision of M until April, 2011.
  Two months later, in June, 2011, both children were
removed from the respondent’s care by an order of
temporary custody because the respondent and Paul
A. appeared highly intoxicated at a train station with
both children in their care. The respondent subse-
quently was charged with two counts of risk of injury
to a minor. On September 6, 2011, the children were
adjudicated neglected and committed to the care and
custody of the petitioner. On September 20, 2011, the
court granted the petitioner’s motion to revoke commit-
ment of the children. The court ordered protective
supervision of the children for six months.
  In January, 2012, the children were again adjudicated
neglected and were committed to the care and custody
of the petitioner because the respondent had been
involved in a car accident in which P was unrestrained.
Upon examination at the hospital, P exhibited dilated
pupils and a decreased heart rate, consistent with sec-
ondary exposure to phencyclidine (PCP). The respon-
dent was arrested for assault, risk of injury, and breach
of peace. On July 9, 2012, the court granted the respon-
dent’s motion to revoke commitment and ordered pro-
tective supervision for six months.
  Six days later, on July 17, 2012, the department
removed the children from the respondent’s care due
to her intoxication and incoherence. Subsequently, the
court sustained the order of temporary custody. This
removal marked M’s fourth and P’s third such commit-
ment to the petitioner’s custody.
   In early August, 2012, the department placed the chil-
dren in the custody of the respondent’s sister, JAC, as
a foster care provider. At that time, JAC was a partici-
pant in the department’s young adolescent program.
Within a month, JAC was overwhelmed by caring for
M and P in addition to her own child. In September,
2012, the department removed M and P from JAC’s
home.3
   On November 28, 2012, the petitioner filed petitions
to terminate the respondent’s parental rights. The peti-
tions alleged that the department had made reasonable
efforts to reunify the respondent with the children and
that she was unable or unwilling to benefit from the
reunification efforts. The petitions further alleged that
the respondent had failed to achieve such degree of
personal rehabilitation as would encourage the belief
that within a reasonable time, considering the age and
needs of the children, she could assume a responsible
position in their lives. See General Statutes § 17a-112
(j) (3) (B).
  A trial took place over three days in April, 2013. The
court, Hon. Thayer Baldwin, Jr., judge trial referee,
consolidated for trial the petitioner’s termination of
parental rights petitions and a motion filed by the
respondent to transfer guardianship of the children to
JAC. After the trial had concluded, Judge Baldwin
retired before rendering a decision, and the court,
Brown, J., declared a mistrial. The matter was trans-
ferred to the Child Protection Session in Middletown
for a retrial of the petitions.
   The second trial was held on December 5, 2013, and
January 13, 2014. On the first day of trial, the respon-
dent’s counsel, Howard J. Wicker, orally moved the
court for an open-ended continuance. Wicker indicated
that his client was hospitalized due to a recurrence of
an ‘‘eye infection or a facial infection’’ and, therefore,
could not be present. The court, Hon. Barbara M.
Quinn, judge trial referee, noted Wicker’s objection to
proceeding without the respondent but indicated that,
considering the procedural history of this case, the trial
would commence as scheduled. In light of the interests
at stake, the court ordered that the respondent would
be permitted to review the transcripts from the first
day of trial with her attorney, and to call or recall any
witnesses for direct or cross-examination when she was
present in the courtroom. On the first day of trial, the
court admitted the petitioner’s twenty-seven exhibits in
full and heard testimony from Logan Green, a physician
whom the court had ordered to evaluate the respondent,
and four of the department’s social workers: Elizabeth
Hazelwood, Kelli Wright, Jerene Davis, and Kelly
Stratton.
   On the second day of trial, the respondent was pre-
sent. The respondent had had approximately one month
to review the transcripts from the first day of trial with
her attorney. The petitioner called Chrichton Stewart,
a department social work supervisor, to testify. The
respondent then recalled Davis and Green for further
cross-examination. Additionally, the respondent testi-
fied and presented two of her own witnesses: Deborah
F., her former foster mother, and JAC.
   Judge Quinn further found that from the most recent
date that the respondent’s children had been removed,
in June, 2012, through the period of time when the
termination of parental rights petitions were retried,
she has ‘‘remain[ed] drug-addicted and has failed to
address her serious mental health issues.’’ As of Janu-
ary, 2014, the respondent had not completed a sub-
stance abuse treatment program or addressed her
mental health. The court heard testimony that, as a
result, the respondent has lost her housing and remains
transient with no legal source of income. Pursuant to
the order of temporary custody granted in July, 2012,
the children presently remain in the care of the peti-
tioner. Both children currently reside in the same pre-
adoptive foster home.
   On January 23, 2014, Judge Quinn issued a memoran-
dum of decision terminating the respondent’s parental
rights.4 The court found that the respondent has been
provided with ‘‘[a]n extraordinary number of services,’’
including outpatient services and, until recently, sup-
portive housing. Having found that the petitioner had
satisfied the necessary statutory factors to terminate
the respondent’s parental rights by clear and convincing
evidence, the court concluded that the termination of
the respondent’s parental rights was in the children’s
best interest. See General Statutes § 17a-112; In re Val-
erie D., 223 Conn. 492, 511, 613 A.2d 748 (1992). Thus,
the court terminated the respondent’s parental rights
pursuant to § 17a-112 (j) (3) (B) for failing to achieve
personal rehabilitation.5 This appeal followed.
  On appeal, the respondent claims that her due pro-
cess rights were violated because Judge Quinn improp-
erly denied her request for a continuance during the
termination proceedings, which prevented her from
being present on the first day of trial.6 The respondent
acknowledges that the court implemented procedures
to enable her to examine witnesses on the second day
of trial; however, the respondent argues that these pro-
cedural protections were constitutionally inadequate.
We do not agree.
   We begin our analysis by setting forth the applicable
standard of review. ‘‘Ordinarily, we resolve claims con-
cerning the denial of a motion for a continuance under
the abuse of discretion standard. . . . The substance
of the [respondent’s] claim, however, concerns due pro-
cess. We resolve due process claims pursuant to
Mathews v. Eldridge, 424 U.S. 319, 334–35, 96 S. Ct.
893, 47 L. Ed. 2d 18 (1976).’’ (Citations omitted.) In re
Jaime S., 120 Conn. App. 712, 738, 994 A.2d 233 (2010),
appeal dismissed, 300 Conn. 294, 12 A.3d 566 (2011)
(certification improvidently granted). ‘‘[The] test [in
Mathews] requires a consideration of the private inter-
est that will be affected by the official action, the risk
of an erroneous deprivation of such interest through
the procedures used, and the probable value, if any, of
additional or substitute procedural safeguards, and the
Government’s interest, including the function involved
and the fiscal and administrative burdens that the addi-
tional or substitute procedural requirement would
entail.’’ (Internal quotation marks omitted.) Giordano
v. Giordano, 39 Conn. App. 183, 194, 664 A.2d 1136
(1995). ‘‘Stated differently, we must determine if the
private interest of the [respondent] in the companion-
ship, love and control of the child is at risk of being
erroneously terminated because of the lack of an ade-
quate procedural safeguard that could be provided for
[her] without disregarding the state’s interest in the
well-being of the child and the fiscal and administrative
burden on the state.’’ In re Jaime S., supra, 738.
   ‘‘Due process does not mandate full evidentiary hear-
ings on all matters, and not all situations calling for
procedural safeguards call for the same kind of proce-
dure. . . . So long as the procedure afforded ade-
quately protects the individual interests at stake, there
is no reason to impose substantially greater burdens
. . . under the guise of due process.’’ (Citation omitted;
internal quotation marks omitted.) GMAC Mortgage
Corp. v. Glenn, 103 Conn. App. 264, 275, 931 A.2d 290
(2007). ‘‘The bottom-line question is whether the denial
rendered the [proceeding] fundamentally unfair in view
of the Mathews factors.’’ In re Shaquanna M., 61 Conn.
App. 592, 606, 767 A.2d 155 (2001). Our balancing of
the three Mathews factors leads us to the conclusion
that the denial of the respondent’s motion for a continu-
ance did not render the termination proceeding funda-
mentally unfair.
   The first Mathews factor concerns ‘‘the private inter-
est that will be affected by the official action.’’ Mathews
v. Eldridge, supra, 424 U.S. 335. It is axiomatic that the
respondent has a constitutionally protected interest in
her parental rights. See, e.g., Stanley v. Illinois, 405
U.S. 645, 651, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972);
In re Alison M., 127 Conn. App. 197, 220, 15 A.3d 194
(2011). The petitioner does not dispute that the respon-
dent’s interest in retaining her parental rights to her two
sons is constitutionally protected. Because a petition to
terminate parental rights threatens this fundamental
interest, the first Mathews factor weighs in favor of the
respondent. See In re Tremaine C., 117 Conn. App. 521,
530, 980 A.2d 317, cert. denied, 294 Conn. 920, 984 A.2d
69 (2009).
  The second Mathews factor concerns the risk of error
regarding the loss of the respondent’s parental rights
occasioned by her absence from the first day of trial.
In the present case, we must consider the risk of an
erroneous deprivation of the respondent’s interest,
given the existing procedures, and the value, if any,
of the additional safeguard of granting the requested
continuance. See Mathews v. Eldridge, supra, 424
U.S. 335.
   On appeal, the respondent claims that she was
deprived of the opportunity to take part in and observe
the first day of the termination proceedings. The respon-
dent alleges that ‘‘[her] presence [at the first day of
trial] was vital in order for her to properly participate
in the trial.’’ Specifically, the respondent claims that
she did not receive a fair trial, and her due process
rights were violated, because ‘‘there is at least a possibil-
ity that [she] could have provided some insight to help
her attorney based on her observations at trial’’ had
she been present on December 5, 2013. The respondent
further claims that ‘‘the additional safeguard that the
court should have allowed was determining how long
[she] was expected to remain in the hospital and grant-
ing a continuance if that stay was short term.’’
   The respondent also argues that in assessing the risk
of erroneous deprivation in the present case, this court
should consider the fact that she recalled two of the
petitioner’s witnesses on the second day of trial. The
respondent claims that the present case is distinguish-
able from In re Juvenile Appeal (Docket No. 10155),
187 Conn. 431, 446 A.2d 808 (1982), because, unlike the
incarcerated individual in that case, she availed herself
of the opportunity to recall two witnesses for further
cross-examination, therefore demonstrating her dissat-
isfaction with the procedural protections invoked by
the court in her absence. Specifically, the respondent
claims that the present case is distinguishable from
cases involving the termination of an incarcerated indi-
vidual’s parental rights because she was not ‘‘expected
to be unavailable for an extended period of time, but
was merely temporarily hospitalized.’’ We are not per-
suaded.
   We conclude that the second Mathews factor weighs
in favor of the petitioner for the following reasons. First,
the respondent was on notice of the issues to be raised
and the testimony to be presented at the second trial
because she had already witnessed the entire trial that
had commenced in April, 2013, before the mistrial was
declared. Second, the respondent has failed to establish
exactly what assistance she might have provided her
attorney had she been present at the first day of trial.
We note that the respondent’s counsel was present on
the first day of trial and represented her interests during
her absence. This court has stated that ‘‘[i]t is in the
interest of justice to ensure that any parent caught in
the throes of a termination proceeding be present, or
at least represented by counsel, from the beginning of
the hearing.’’ (Emphasis added.) In re Jonathan P., 23
Conn. App. 207, 212, 579 A.2d 587 (1990); see also In
re Lukas K., supra, 120 Conn. App. 475.7 Accordingly,
although the respondent was absent from the first day
of the proceedings, her counsel was present and ade-
quately protected her from the risk of an erroneous
deprivation of her parental rights to her children. Third,
our Supreme Court has found in similar instances that
the specific procedures implemented by the court in
the present matter were sufficient to protect the due
process rights of a parent who was absent from a termi-
nation proceeding due to incarceration. See, e.g., In re
Juvenile Appeal (Docket No. 10155), supra, 187 Conn.
436–37, 441 (holding that court’s denial of motion for
continuance did not deny incarcerated father’s right
to due process where he was provided with complete
transcript of first day of termination proceeding). The
petitioner correctly notes that ‘‘[t]he trial court provided
[the respondent] with transcripts of the testimony from
the first day of trial, over a month to review them with
her trial counsel and the option to recall any of the
[p]etitioner’s witnesses.’’ Finally, the respondent had
the opportunity to present her own witnesses or recall
any of the petitioner’s five witnesses for cross-examina-
tion on the second day of trial when she was present.
The respondent testified on her own behalf and chose
to recall two of the petitioner’s witnesses, Davis and
Green, for further cross-examination. The respondent
could have recalled the rest of the petitioner’s witnesses
who testified on the first day of trial for either direct
or cross-examination, but she chose not to do so.
Accordingly, we conclude, on the basis of this record,
that the risk of an erroneous deprivation under these
circumstances was very low.
  The third factor of the Mathews balancing test con-
cerns the government’s interest in the termination pro-
ceeding, which is twofold. ‘‘First, the state has a fiscal
and administrative interest in lessening the cost
involved in termination proceedings. . . . Second, as
parens patriae, the state is also interested in the accu-
rate and speedy resolution of termination litigation in
order to promote the welfare of the affected child.’’
(Citation omitted.) In re Alexander V., 223 Conn. 557,
565, 613 A.2d 780 (1992).
   The respondent argues that the third factor weighs
in her favor because the burden on the government in
granting the continuance would have been minimal.
The respondent further argues that her temporary
unavailability while hospitalized is distinguishable from
the indefinite unavailability of a parent who is incarcer-
ated, and, therefore, ‘‘there would have been little bur-
den on the state had the continuance been granted.’’
We disagree.
   First, ‘‘the state has a fiscal and administrative inter-
est in lessening the cost involved in termination pro-
ceedings.’’ In re Alexander V., supra, 223 Conn. 565. In
the present case, the state does not suggest that the
fiscal and administrative costs of granting a continu-
ance would have been prohibitive. In denying the
respondent’s motion for a continuance, however, the
court noted the lack of alternative dates to reschedule
the proceeding. Further, the respondent acknowledges
that, at the time of the requested continuance, her coun-
sel made no representation to the court indicating how
long the respondent would be hospitalized. In light of
the fact that all party representatives and the petition-
er’s witnesses were present on the first day of trial, we
conclude that delaying the proceeding by granting the
continuance would have resulted in the very economic
and administrative burdens on resources considered by
this prong. See In re Candids E., 111 Conn. App. 210,
218, 958 A.2d 229 (2008).
   Second, as parens patriae, the state is ‘‘interested
in the accurate and speedy resolution of termination
litigation in order to promote the welfare of the affected
[children].’’ In re Alexander V., supra, 223 Conn. 565.
‘‘This furthers the express public policy of this state
to provide all of its children a safe, stable nurturing
environment.’’ State v. Anonymous, 179 Conn. 155, 171,
425 A.2d 939 (1979). ‘‘As the Appellate Court [has] cor-
rectly noted, [b]ecause of the psychological effects of
prolonged termination proceedings on young children,
time is of the essence . . . . Accordingly, we recognize
that the state has a vital interest in expediting the termi-
nation proceedings . . . .’’ (Citation omitted; internal
quotation marks omitted.) In re Alexander V., supra,
565. Accordingly, we consider the state’s interest, as
parens patriae, in minimizing the delay that a continu-
ance would occasion in promptly determining the chil-
dren’s uncertain future. See id.
  The respondent urges this court to ‘‘only weigh the
delay that the continuance itself would have caused’’
in assessing the third Mathews factor. We agree with
the respondent that the mistrial was ‘‘not due to any
fault of [hers],’’ and it is likely that ‘‘any delay [caused
by a continuance] would have been short term, until
the [respondent] was released from the hospital.’’ In
assessing this prong, however, we do not consider in
isolation the delay that the requested continuance
would have caused. Rather, we consider the delay that
would result from granting the continuance in the con-
text of the age and complexity of the termination pro-
ceedings, including, in the present case, the
undesirability of further delay given that the termination
petitions had previously been tried in full.
   ‘‘We have articulated a number of factors that appro-
priately may enter into an appellate court’s review of
a trial court’s exercise of its discretion in denying a
motion for a continuance. Although resistant to precise
cataloguing, such factors revolve around the circum-
stances before the trial court at the time it rendered
its decision, including: the timeliness of the request for
continuance; the likely length of the delay; the age and
complexity of the case; the granting of other continu-
ances in the past; the impact of delay on the litigants,
witnesses, opposing counsel and the court; the per-
ceived legitimacy of the reasons proffered in support
of the request; [and] the [party’s] personal responsibility
for the timing of the request . . . .’’ (Emphasis added;
internal quotation marks omitted.) State v. Coney, 266
Conn. 787, 801–802, 835 A.2d 977 (2003).
   In the present case, the department’s extensive
involvement with these children weighs the third
Mathews factor in favor of the petitioner. M, now age
five, has been removed from the respondent’s care on
four separate occasions. Since his birth in 2010, there
have been three instances where P has been removed
from the respondent’s care. During these removal peri-
ods, the children were placed in foster care. The respon-
dent testified that she had abused an illegal substance,
specifically, cocaine, as recently as two weeks before
testifying. The state, as parens patriae, has a strong
interest in promoting the type of stability and perma-
nency in the lives of these two children that they
undoubtedly deserve and need.
   Additionally, the protracted nature of these termina-
tion proceedings is a factor to be considered in
assessing the third prong of Mathews. In the present
case, the termination petitions were previously tried in
full over three days in April, 2013. Those proceedings
concluded in a mistrial, however. Although the respon-
dent is not at fault for the delay occasioned by the
mistrial, the occurrence of a mistrial strengthens the
state’s interest in minimizing delays in the second trial.
Delaying the matter by granting the continuance would
have placed an unnecessary burden on the state’s inter-
est in providing permanency and stability to M and P.
See In re Candids E., supra, 111 Conn. App. 218–19.
Therefore, the third prong of Mathews favors the peti-
tioner.
   After carefully considering the three factors of the
Mathews balancing test, we conclude that, under these
circumstances, the court’s failure to grant the respon-
dent a continuance did not violate her due process
rights to be present at the termination proceedings.
Accordingly, the court did not err in terminating the
respondent’s parental rights.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** October 28, 2014, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     Paul A., the father of P, consented to the termination of his parental
rights on November 4, 2013. In a memorandum of decision dated January
23, 2014, the court, Hon. Barbara M. Quinn, judge trial referee, terminated
the parental rights of Matthew P., the father of M, on the ground of abandon-
ment and no ongoing parent-child relationship. Neither father is a party to
this appeal. Accordingly, we refer in this opinion to the respondent mother
as the respondent.
   2
     Specifically, the court, Hon. Barbara M. Quinn, judge trial referee, made
the following factual findings: ‘‘[The respondent] is now twenty-seven years
old and is the mother of the two children, [M and P]. She is the old[er] of
two children born to her parents. She herself had an extensive history
with [the department] as a child, due to her mother’s substance abuse,
incarceration and exposure to domestic violence. When she was [thirteen],
guardianship was transferred to her grandmother, who suffered from alco-
holism and had difficulty controlling [the respondent’s] behaviors. [The
respondent’s] own use of illegal substances began a few years earlier, at
age eleven. She has been in and out of substance abuse treatment since
that time. She left [the department’s] care at the age of [eighteen], but
remained involved with adolescent services until she became [twenty-one].
She has a good relationship with her younger sister. . . .
   ‘‘[The respondent] is a convicted felon and has many arrests and convic-
tions in her record. She suffers from the combination of significant drug
addiction and unsuccessfully treated mental health problems. [The] sub-
stances she has abused include alcohol, cocaine, heroin, PCP and mari-
juana.’’ The court further found that the respondent has been diagnosed with
‘‘Mood Disorder NOS, Attention Deficit Hyperactivity Disorder, Conduct
Disorder, Antisocial Personality Disorder, anxiety and depressive
symptoms.’’
   3
     Subsequently, on April 22, 2013, and on August 4, 2013, the respondent
filed motions to transfer guardianship of the children to JAC. The court,
Hon. Barbara M. Quinn, judge trial referee, denied both motions.
   4
     The court also denied the respondent’s motion to transfer guardianship
to JAC. The respondent has not challenged this decision on appeal.
   5
     General Statutes § 17a-112 (j) (3) (B) provides in relevant part: ‘‘[T]he
child (i) has been found by the Superior Court or the Probate Court to have
been neglected or uncared for in a prior proceeding, or (ii) is found to be
neglected or uncared for and has been in the custody of the commissioner
for at least fifteen months and the parent of such child has been provided
specific steps to take to facilitate the return of the child to the parent
pursuant to section 46b-129 and has failed to achieve such degree of personal
rehabilitation as would encourage the belief that within a reasonable time,
considering the age and needs of the child, such parent could assume a
responsible position in the life of the child . . . .’’
   6
     The record reveals that the respondent’s trial counsel made an oral
motion for a continuance, but did not formally allege a violation of the
respondent’s due process rights. Counsel for the petitioner, however, urged
the court to employ procedural safeguards ‘‘to both balance these children’s
needs for permanency with mother’s due process rights.’’ The court
responded by continuing with the proceedings, but provided that the respon-
dent could call or recall any witnesses on the second day of trial. Accordingly,
in enacting these procedural safeguards in the respondent’s absence, it
appears that the court treated the respondent’s objection as alleging a depri-
vation of the constitutionally protected right to due process of law. Cf. In
re Lukas K., 120 Conn. App. 465, 471, 992 A.2d 1142 (2010), aff’d, 300 Conn.
463, 14 A.3d 990 (2011). Thus, we conclude that this constitutional issue
was properly preserved for appellate review, and, accordingly, we proceed
to evaluate the merits of the respondent’s due process claim.
   7
     The court in Lukas noted: ‘‘There can be, however, circumstances in a
termination hearing in which the mere presence, alone, of a respondent’s
counsel, is not sufficient for a court to proceed in the respondent’s absence.’’
(Internal quotation marks omitted.) In re Lukas K., supra, 120 Conn. App.
475. This court has identified one such instance where the respondent was
on his way to the courthouse after a writ of habeas corpus had been issued
to ensure his presence at the hearing. See In re Jonathan P., supra, 23
Conn. App. 212–13 (holding it would have been improper for court to proceed
before respondent arrived, even if his counsel had been in courtroom at that
time). We conclude that, in the present case, the presence of the respondent’s
counsel was sufficient for the court to proceed in the respondent’s absence
in light of the other procedural safeguards employed by the court.